             Case
            Case   19-3204, Document
                 1:19-cv-08694-VM    180, 07/17/2020,
                                  Document   54 Filed2887304,
                                                      07/17/20 Page3
                                                                Page of 3 3N.Y.S.D. Case #
                                                                     1 of
                                                                           19-cv-8694(VM)




                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:   _________________
                                                                  DATE FILED: ______________




CERTIFIED COPY ISSUED ON 07/17/2020
 Case
Case   19-3204, Document
     1:19-cv-08694-VM    180, 07/17/2020,
                      Document   54 Filed2887304,
                                          07/17/20 Page1
                                                    Page of 3 3
                                                         2 of
 Case
Case   19-3204, Document
     1:19-cv-08694-VM    180, 07/17/2020,
                      Document   54 Filed2887304,
                                          07/17/20 Page2
                                                    Page of 3 3
                                                         3 of
